                                            Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 1 of 31




                                      1   John C. Grugan (PA 83148)
                                          gruganj@ballardspahr.com
                                      2   (admitted pro hac vice)
                                          Thomas F. Burke (PA 320311)
                                      3   burket@ballardspahr.com
                                          (admitted pro hac vice)
                                      4   BALLARD SPAHR LLP
                                          1735 Market St., 51st Floor
                                      5   Philadelphia, PA 19103-7599
                                          Telephone: (215) 864-8500
                                      6   Facsimile: (215) 864-8999

                                      7   Marcos D. Sasso (SBN 228905)
                                          sassom@ballardspahr.com
                                      8   BALLARD SPAHR LLP
                                          2029 Century Park East, Suite 800
                                      9   Los Angeles, CA 90067-2909
                                          Telephone: (424) 204-4400
                                     10   Facsimile: (424) 204-4350

                                     11   Attorneys for Defendant Pennsylvania
Los Angeles, California 90067-2909




                                          Higher Education Assistance Agency
 2029 Century Park East, Suite 800




                                     12
                                                                   UNITED STATES DISTRICT COURT
       Ballard Spahr LLP




                                     13                          NORTHERN DISTRICT OF CALIFORNIA

                                     14
                                           THE PEOPLE OF THE STATE OF            CASE NO. 20-cv-03150-AGT
                                     15    CALIFORNIA, by and through the
                                           Commissioner of Business Oversight,
                                     16
                                                                Plaintiff,       NOTICE OF MOTION AND MOTION
                                     17                                          OF DEFENDANT TO DISMISS
                                                         v.                      COMPLAINT PURSUANT TO RULE
                                     18                                          12(B)(6); MEMORANDUM OF POINTS
                                           PENNSYLVANIA HIGHER EDUCATION         AND AUTHORITIES IN SUPPORT
                                     19    ASSISTANCE AGENCY, d/b/a Fedloan,
                                                                                 Hearing
                                     20                         Defendant.       Date: June 19, 2020
                                                                                 Time: 10:00 a.m.
                                     21
                                                                                 Complaint Filed: April 1, 2020
                                     22                                          Complaint Removed: May 8, 2020

                                     23                                          [Declaration of Thomas F. Burke, Esq. filed
                                                                                 and [Proposed] Order lodged concurrently]
                                     24

                                     25

                                     26

                                     27

                                     28
                                             CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                            Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 2 of 31




                                      1   TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:
                                      2          PLEASE TAKE NOTICE THAT, on June 19, 2020 at 10:00 a.m., or as soon thereafter

                                      3   as this matter may be heard, pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant

                                      4   Pennsylvania Higher Education Assistance Agency (PHEAA), by and through its undersigned

                                      5   counsel, will and hereby does move to dismiss the Complaint (Doc. No. 1 at Exhibit A) with

                                      6   prejudice.

                                      7          This Motion is made on the grounds that the California Department of Business Oversight’s

                                      8   (DBO) claims are barred by the doctrines of obstacle preemption, impossibility preemption, and

                                      9   intergovernmental immunity.

                                     10          This Motion is based on this Notice of Motion and Motion, Memorandum of Points and

                                     11   Authorities, Declaration of Thomas F. Burke, Esq., and exhibits thereto, all papers and pleadings
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   on file in this action and upon such other and further evidence and argument as may be presented
       Ballard Spahr LLP




                                     13   to the Court in connection with this Motion.

                                     14
                                           DATED: May 15, 2020                                Marcos D. Sasso
                                     15                                                       BALLARD SPAHR LLP
                                     16
                                                                                              By: /s/ Marcos D. Sasso
                                     17                                                            Marcos D. Sasso
                                     18                                                            Attorney for Defendant Pennsylvania
                                                                                                   Higher Education Assistance Agency
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                                                                          i
                                     28
                                             CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                          Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 3 of 31




                                      1                                             TABLE OF CONTENTS
                                                                                                                                                                      Page
                                      2
                                             STATEMENT OF THE ISSUES TO BE DECIDED ......................................................... 1
                                      3      FACTUAL BACKGROUND ............................................................................................. 3
                                      4                The Department’s Administration of Federal Student Loans and Grants ............... 3
                                                       The TEACH Program .............................................................................................. 6
                                      5
                                                       California’s Regulation of Student Loan Servicers................................................. 7
                                      6                The DBO’S Examination of PHEAA...................................................................... 9
                                      7                The DBO’s Complaint .......................................................................................... 10
                                             LEGAL STANDARD ....................................................................................................... 11
                                      8
                                             ARGUMENT .................................................................................................................... 12
                                      9                The DBO’s claims are preempted by federal law. ................................................ 12
                                     10                1.         CSLSA is preempted as a matter of obstacle preemption. ........................ 13
                                                       2.         CSLSA is invalid as a matter of impossibility preemption. ...................... 19
                                     11
Los Angeles, California 90067-2909




                                                       The DBO’s claims are barred by the intergovernmental immunity doctrine. ....... 21
 2029 Century Park East, Suite 800




                                     12                The DBO’s complaint should be dismissed with prejudice because the
       Ballard Spahr LLP




                                                       DBO cannot cure the defects through amendment. ............................................... 22
                                     13
                                             CONCLUSION ................................................................................................................. 23
                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                                                                                       i
                                     28
                                           CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                          DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                 AND AUTHORITIES IN SUPPORT
                                             Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 4 of 31




                                      1                                                  TABLE OF AUTHORITIES
                                      2                                                                                                                                   Page(s)
                                      3   Federal Cases
                                      4   Arizona v. United States,
                                      5       567 U.S. 387 (2012) ................................................................................................................ 12

                                      6   Ashcroft v. Iqbal,
                                             556 U.S. 662 (2009) ................................................................................................................ 11
                                      7
                                          Ass’n of Irritated Residents v. C&R Vanderham Dairy,
                                      8      No. 05-cv-1593, 2007 U.S. Dist. LEXIS 70890 (E.D. Cal. Sept. 24, 2007) ............................. 5
                                      9   Black Hills Power & Light Co. v. Weinberger,
                                     10      808 F.2d 665 (8th Cir. 1987) ................................................................................................... 21

                                     11   Blackburn v. United States,
                                             100 F.3d 1426 (9th Cir. 1996) ................................................................................................. 22
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12
                                          Boeing Co. v. Movassaghi,
       Ballard Spahr LLP




                                     13      768 F.3d 832 (9th Cir. 2014) ............................................................................................. 21, 22
                                     14   CTIA - The Wireless Ass’n v. City of Berkeley,
                                             928 F.3d 832 (9th Cir. 2019) ................................................................................................... 13
                                     15

                                     16   Felder v. Casey,
                                             487 U.S. 131 (1988) ................................................................................................................ 12
                                     17
                                          Freightliner Corp. v. Myrick,
                                     18      514 U.S. 280 (1995) ................................................................................................................ 19
                                     19   Gade v. Nat’l Solid Wastes Mgmt. Ass’n,
                                             505 U.S. 88 (1992) .................................................................................................................. 13
                                     20
                                          Gartrell Constr. Inc. v. Aubry,
                                     21
                                             940 F.2d 437 (9th Cir. 1991) ............................................................................................. 14, 15
                                     22
                                          Geier v. Am. Honda Motor Co.,
                                     23      529 U.S. 861 (2000) ................................................................................................................ 12

                                     24   Goodyear Atomic Corp. v. Miller,
                                             486 U.S. 174 (1988) ................................................................................................................ 21
                                     25
                                          Harding v. Galceran,
                                     26
                                             889 F.2d 906 (9th Cir. 1989) ................................................................................................... 12
                                     27
                                                                                                              ii
                                     28
                                              CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                             DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                    AND AUTHORITIES IN SUPPORT
                                             Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 5 of 31




                                      1   Leslie Miller v. Arkansas,
                                             352 U.S. 187 (1956) .................................................................................... 3, 13, 14, 15, 16, 17
                                      2
                                          McClellan v. I-Flow Corp.,
                                      3     776 F.3d 1035 (9th Cir. 2015) ................................................................................................. 12
                                      4
                                          Medtronic, Inc. v. Lohr,
                                      5     518 U.S. 470 (1996) ................................................................................................................ 13

                                      6   Mfg. Co. LLC v. City of New York,
                                             708 F.3d 428 (2d Cir. 2013) .................................................................................................... 17
                                      7
                                          Northbay Healthcare Grp. Hosp. Div. v. Blue Shield of Cal. Life & Health Ins.,
                                      8      342 F. Supp. 3d 980 (N.D. Cal. 2018) ...................................................................................... 5
                                      9
                                          Parrino v. FHP, Inc.,
                                     10      146 F.3d 699 (9th Cir. 1998) ..................................................................................................... 5

                                     11   PHEAA v. Perez,
Los Angeles, California 90067-2909




                                            No. 18-cv-1114, 2020 U.S. Dist. LEXIS 76090 (D. Conn. Apr. 30, 2020) .......... 14, 16, 17, 19
 2029 Century Park East, Suite 800




                                     12
                                          Sciortino v. PepsiCo, Inc.,
       Ballard Spahr LLP




                                     13       108 F. Supp. 3d 780 (N.D. Cal. 2015) .................................................................................... 12
                                     14   Shaw v. Delta Air Lines, Inc.,
                                     15      463 U.S. 85 (1983) .................................................................................................................. 12

                                     16   Sperry v. State of Fla. ex rel. Florida Bar,
                                             373 U.S. 379 (1963) .......................................................................................................... 14, 17
                                     17
                                          Student Loan Servicing Alliance (SLSA) v. District of Columbia,
                                     18      351 F. Supp. 3d 26 (D.D.C. 2018) ........................................................................ 10, 16, 17, 19
                                     19   Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc.,
                                             368 F.3d 1053 (9th Cir. 2004) ................................................................................................. 22
                                     20

                                     21   United States v. Virginia,
                                             139 F.3d 984 (4th Cir. 1998) ....................................................................................... 14, 16, 21
                                     22
                                          Volt Info. Sciences v. Stanford Univ.,
                                     23      489 U.S. 468 (1989) ................................................................................................................ 13
                                     24   Wyler Summit P’ship v. Turner Broad. Sys., Inc.,
                                             135 F.3d 658 (9th Cir. 1998) ................................................................................................... 11
                                     25

                                     26

                                     27
                                                                                                              iii
                                     28
                                              CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                             DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                    AND AUTHORITIES IN SUPPORT
                                             Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 6 of 31




                                      1   State Cases
                                      2   Cmwlth. of Mass. v. PHEAA,
                                            No. 1784-CV-02682 (Mass. Super. Ct.).................................................................................. 19
                                      3
                                          Federal Statutes
                                      4

                                      5   20 U.S.C. § 1070 ........................................................................................................................... 18

                                      6   20 U.S.C. §§ 1070g–1070g-4 ...................................................................................................... 1, 6

                                      7   20 U.S.C. § 1070g-1 ........................................................................................................................ 6

                                      8   20 U.S.C. § 1070g-2 ........................................................................................................................ 6
                                      9   20 U.S.C. § 1082 ............................................................................................................................. 4
                                     10   20 U.S.C. § 1087a ..................................................................................................................... 3, 22
                                     11
                                          20 U.S.C. § 1087e ........................................................................................................................... 3
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12
                                          20 U.S.C. § 1087f ................................................................................................................. 4, 15 18
       Ballard Spahr LLP




                                     13
                                          Higher Education Act, 20 U.S.C. §§ 1087a et seq. ................................................... 2, 4, 16, 18, 19
                                     14
                                          Privacy Act of 1974, 5 U.S.C. § 552a .................................................................................... passim
                                     15
                                          State Statutes
                                     16
                                          California Student Loan Servicing Act, Cal. Fin. Code § 28100 et seq.......................................... 1
                                     17
                                          Cal. Fin. Code § 28102.................................................................................................................... 7
                                     18

                                     19   Cal. Fin. Code §§ 28106(b)(1), 28120(b)............................................................................ 8, 15, 18

                                     20   Cal. Fin. Code § 28108(a)(1) ........................................................................................ 8, 11, 18, 22

                                     21   Cal. Fin. Code § 28130.............................................................................................................. 8, 10

                                     22   Cal. Fin. Code § 28154(a) ......................................................................................................... 8, 11
                                     23   Cal. Fin. Code § 28172.................................................................................................................. 11
                                     24   Colo. Rev. Stat. § 5-20-106(1) ........................................................................................................ 7
                                     25   Me. Stat. Title 9-A §§ 14-107(9), 14-108(2)................................................................................... 7
                                     26
                                          Pa. Stat. § 5101 ................................................................................................................................ 4
                                     27
                                                                                                                  iv
                                     28
                                              CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                             DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                    AND AUTHORITIES IN SUPPORT
                                             Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 7 of 31




                                      1   Pa. Stat. §§ 5102, 5105.6 ................................................................................................................. 4
                                      2   Wash. Rev. Code § 31.04.420 ......................................................................................................... 7
                                      3   Rules
                                      4   Federal Rule of Civil Procedure 12(b)(6) ................................................................................. 1, 11
                                      5
                                          Regulations
                                      6
                                          34 C.F.R. § 686.43 (2017) ......................................................................................................... 7, 22
                                      7
                                          48 C.F.R. §§ 9.103–9.104-1 (2001) .......................................................................................... 4, 15
                                      8
                                          Notice of Federal Preemption and State Regulation of the Department of
                                      9      Education’s Federal Student Loan Programs and Federal Student Loan
                                             Servicers, 83 Fed. Reg. 10619 (Mar. 12, 2018) ...................................................................... 19
                                     10

                                     11   Other Authorities
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   Federal Student Aid, TEACH Grant Reconsideration Process, available at
                                             https://studentaid.gov/understand-aid/types/grants/teach/teach-reconsideration
       Ballard Spahr LLP




                                     13      (last accessed May 11, 2020) .................................................................................................... 7

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                                                                                               v
                                     28
                                              CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                             DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                    AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 8 of 31




                                      1
                                                 STATEMENT OF THE ISSUES TO BE DECIDED
                                      2
                                                 This lawsuit, filed by the California Department of Business Oversight (DBO), presents a
                                      3
                                          simple question—whether a state agency, exercising authority under a state licensing statute, may
                                      4
                                          compel the production of federal records from a federal contractor that has been instructed by its
                                      5
                                          federal contractual counterparty and regulator not to produce those same records. The simple
                                      6
                                          answer, as another court recently concluded after exhaustive analysis on identical facts, is that
                                      7
                                          under the Supremacy Clause of the U.S. Constitution, the state licensing regime is preempted as
                                      8
                                          to federal contractors, meaning that the state agency may not enforce its document requests or
                                      9
                                          penalize the federal contractor for its adherence to federal law.
                                     10
                                                 The facts in this case are not complex and are unlikely to be disputed. In 2009, the U.S.
                                     11
                                          Department of Education (the Department) exercised its federal statutory authority to designate
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12
                                          defendant Pennsylvania Higher Education Assistance Agency (PHEAA) as a federal student loan
       Ballard Spahr LLP




                                     13
                                          servicer. Several years later, in 2016, the California Legislature passed the California Student
                                     14
                                          Loan Servicing Act (CSLSA), California Financial Code § 28100 et seq., which purports to allow
                                     15
                                          the DBO1 to grant or deny licenses to student loan servicers operating within the State of
                                     16
                                          California, and to enjoin unlicensed servicers from operating within the State. CSLSA purports to
                                     17
                                          confer on the DBO the authority to examine and seize all records held by applicants or licensees
                                     18
                                          and to penalize noncompliance with its orders through imposition of fines, as well as revocation
                                     19
                                          or suspension of licenses.
                                     20
                                                 In December 2019, the DBO announced that it intended to examine the books and records
                                     21
                                          of PHEAA, which serves, pursuant to a contract with the Department, as the exclusive servicer for
                                     22
                                          the Teacher Education Assistance for College and Higher Education (TEACH) Program, 20 U.S.C.
                                     23
                                          §§ 1070g–1070g-4. The TEACH Program funds grants for college students who have committed
                                     24
                                          to teaching after graduation in specified high-need subjects in low-income areas. PHEAA’s
                                     25
                                          1
                                     26        Many of CSLSA’s provisions refer specifically to the Commissioner of the DBO, rather than
                                               the DBO itself. For convenience, PHEAA refers to both the Commissioner and the entity as
                                     27        “the DBO.”

                                     28                                           1
                                               CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                            Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 9 of 31




                                      1   contract with the Department (the Servicing Contract) specifies that all federal records in its

                                      2   possession are the property of the Department and that PHEAA, as a federal contractor, is subject

                                      3   to the mandates of the federal Privacy Act, which criminalizes the disclosure of government

                                      4   records containing personal information unless an enumerated exception applies. In short, the

                                      5   DBO demanded that PHEAA produce TEACH-related records owned by the Department and

                                      6   implicating the Privacy Act; based on its contractual obligations and standing guidance from the

                                      7   Department, PHEAA stated that it was unable to comply with the DBO’s demands; the DBO

                                      8   threatened to penalize PHEAA, including through the imposition of a $100 fine for each day of

                                      9   noncompliance; and the Department directly informed the DBO that PHEAA was not permitted to

                                     10   produce the records at issue. The DBO persisted with its demand and now seeks declaratory and

                                     11   injunctive relief on the premise that CSLSA applies with full force even to federal student loan
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   servicers such as PHEAA.
       Ballard Spahr LLP




                                     13          The DBO’s position is wrong: CSLSA does not apply to federal contractors such as

                                     14   PHEAA for three well-established doctrinal reasons, each of which presents an independent

                                     15   ground for dismissal with prejudice of the DBO’s suit in its entirety.

                                     16          First, CSLSA is preempted under the doctrine of obstacle preemption because it inhibits

                                     17   implementation and execution of the federal Higher Education Act (HEA), 20 U.S.C. §§ 1087a et

                                     18   seq., which gives the Department statutory authority to select its student loan servicer contractors.

                                     19   CSLSA, however, purports to vest the DBO with authority that overlaps the Department’s: the

                                     20   authority to impose licensing requirements on federal student loan servicers, compel the

                                     21   production of documents from licensees, and either revoke the license of or impose penalties upon

                                     22   servicers that do not comply with their CSLSA obligations. Under the Leslie Miller line of cases,

                                     23   the Supreme Court and the Ninth Circuit have deemed similar state licensing regimes

                                     24   unconstitutional as applied to federal contractors, and CSLSA has no distinguishing feature that

                                     25   would warrant a different result.

                                     26

                                     27
                                                                                           2
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 10 of 31




                                      1          Second, the DBO’s claims are preempted under the doctrine of impossibility preemption,

                                      2   which dictates that a state law is preempted where compliance with both state and federal

                                      3   obligations would be impossible. Here, the DBO has demanded production of records that the

                                      4   Department forbids PHEAA to produce based on its ownership of the records and its interpretation

                                      5   of the Privacy Act. PHEAA is in the untenable situation of violating state or federal law regardless

                                      6   of how it proceeds: if it withholds the records, it faces the promise of sanctions from the DBO, and

                                      7   if it produces the records, the Department may terminate PHEAA’s contract or refer it for possible

                                      8   prosecution under the Privacy Act. Under such circumstances, the Supremacy Clause commands

                                      9   that CSLSA is preempted and PHEAA cannot be sanctioned under state law for adhering to its

                                     10   federal obligations.

                                     11          Third, the doctrine of intergovernmental immunity—which is closely related to
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   preemption—precludes state efforts to regulate the federal government, including through the
       Ballard Spahr LLP




                                     13   regulation of a federal contractor. The DBO has threatened PHEAA with the imposition of

                                     14   penalties based on its failure to produce federal borrower records for inspection by the DBO.

                                     15   Those sanctions would impede the ongoing operation of federal programs, including the very

                                     16   programs that the DBO purports to review for the benefit of consumers. Because the Supremacy

                                     17   Clause bars the DBO from regulating the federal government by proxy, the DBO’s claims should

                                     18   be dismissed.

                                     19          FACTUAL BACKGROUND

                                     20                   The Department’s Administration of Federal Student Loans and Grants

                                     21          Under the HEA, Pub. L. No. 89-329, 79 Stat. 1219 (1965), and related statutes and

                                     22   regulations, the Department has the authority to issue a variety of federal loans and grants to

                                     23   student borrowers. See 20 U.S.C. §§ 1082(a)(1), 1087a, 1087e. Specifically relevant here are

                                     24   loans made under the William D. Ford Federal Direct Loan Program, 20 U.S.C. §§ 1087a et seq.

                                     25   (Direct Loans, or the Direct Loan Program), which are issued by the federal government directly

                                     26   to eligible student borrowers, and grants awarded pursuant to the TEACH Program.

                                     27
                                                                                           3
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 11 of 31




                                      1          The Department is authorized by statute to contract with entities such as PHEAA to service

                                      2   the loans and grants issued under the HEA. 20 U.S.C. § 1087f. Before awarding a contract, the

                                      3   Department must conclude that its proposed partner is “qualified to provide such services . . . and

                                      4   will comply with the procedures applicable to the award of such contracts.” Id. § 1087f(a)(2). In

                                      5   addition, such entities must “have extensive and relevant experience and demonstrated

                                      6   effectiveness.” Id. Further, the Department must “ensure that such services . . . are provided at

                                      7   competitive prices.” Id. § 1087f(a)(1). The bidding process for the Department’s selection of

                                      8   student loan servicers is also governed by the Federal Acquisition Regulations, which require the

                                      9   Department to contract only with “responsible” contractors, i.e., contractors that “(a) [h]ave

                                     10   adequate financial resources to perform the contract, or the ability to obtain them,” “(b) [are] able

                                     11   to comply with the required or proposed delivery or performance schedule,” “(c) [h]ave a
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   satisfactory performance record,” “(d) [h]ave a satisfactory record of integrity and business
       Ballard Spahr LLP




                                     13   ethics,” “(e) [h]ave the necessary organization, experience, accounting and operational controls,

                                     14   and technical skills, or the ability to obtain them,” and meet other requirements. 48 C.F.R. §§

                                     15   9.103–9.104-1 (2001).

                                     16          In 2009, PHEAA was selected by the Department to service federal loans on a national

                                     17   basis. Compl. ¶ 20, Doc. No. 1 at Exhibit A. PHEAA was created in 1963 by the Commonwealth

                                     18   of Pennsylvania as “a body corporate and politic constituting a public corporation and government

                                     19   instrumentality.” 24 Pa. Stat. § 5101. PHEAA’s founding mission is to improve higher education

                                     20   opportunities for Pennsylvania residents by funding student loans and grants. 24 Pa. Stat. §§ 5102,

                                     21   5105.6. Over time, PHEAA also began to service student loans and grants. Id. § 5104(1.1)(iii).

                                     22          PHEAA’s servicing of federal loans and grants is governed by its Servicing Contract with

                                     23   the Department (the Servicing Contract). See Declaration of Thomas F. Burke (Burke Decl.), Ex.

                                     24

                                     25

                                     26

                                     27
                                                                                           4
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 12 of 31




                                      1   A, Excerpts of Servicing Contract.2 Among many other things, the Servicing Contract requires

                                      2   PHEAA to comply with strict records management requirements, “including those policies

                                      3   associated with the safeguarding of records covered by the Privacy Act of 1974.” Id. at 53. The

                                      4   Privacy Act prohibits federal agencies and contractors from disclosing records containing personal

                                      5   information without consent. 5 U.S.C. § 552a(b). Employees of federal contractors are considered

                                      6   employees of a federal agency for purposes of applicability of the Privacy Act’s criminal penalties

                                      7   for prohibited disclosure of protected records. See 5 U.S.C. § 552a(i), (m).

                                      8           The Servicing Contract also specifically states that the Department, not PHEAA, owns and

                                      9   has absolute rights with respect to federal records and related information held by PHEAA:

                                     10           It is understood and mutually agreed that the Department of Education has
                                                  exclusive ownership of all information stored in, retrieved, modified, and/or
                                     11
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                                  archived in as part of this service. The contractor shall have no rights in such
                                     12           information and no rights to such information shall vest on the contractor by virtue
       Ballard Spahr LLP




                                                  of its performance of this contract. No other party has the right to copy, delete,
                                     13           archive, or transfer such information without the prior express written consent of
                                                  the Department of Education.
                                     14

                                     15   Servicing Contract at 24; see also id. at 53–54 (citing Privacy Act and providing that PHEAA
                                     16   “shall treat all deliverables under the contract as the property of the U.S. Government for which
                                     17   [the Department] shall have unlimited rights to use, dispose of, or disclose such data contained
                                     18   therein as it determines to be in the public interest” and “[PHEAA] shall not retain, use, sell, or
                                     19   disseminate copies of any deliverable that contains information covered by the Privacy Act . . . .”).
                                     20

                                     21
                                          2
                                     22         The Servicing Contract is properly before the Court on PHEAA’s motion to dismiss because
                                                the DBO’s Complaint “necessarily relies” on the Contract, see Compl. ¶¶ 4, 17–18, 20, 24,
                                     23         39, 50, and presumably the DBO does not dispute its authenticity. Parrino v. FHP, Inc., 146
                                                F.3d 699, 706 (9th Cir. 1998), superseded by statute on grounds unrelated to judicial notice
                                     24         as stated in Abrego v. Dow Chemical Co., 443 F.3d 676, 681 (9th Cir. 2006). Further, all of
                                                PHEAA’s exhibits are non-confidential documents of a government agency, and thus
                                     25         constitute public records of which this Court may take judicial notice. See Northbay
                                                Healthcare Grp. Hosp. Div. v. Blue Shield of Cal. Life & Health Ins., 342 F. Supp. 3d 980,
                                     26         990 n.3 (N.D. Cal. 2018); Ass’n of Irritated Residents v. C&R Vanderham Dairy, No. 05-cv-
                                                1593, 2007 U.S. Dist. LEXIS 70890, at *30 (E.D. Cal. Sept. 24, 2007).
                                     27
                                                                                           5
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 13 of 31




                                      1           On December 27, 2017, the Department issued a memorandum to PHEAA (and other

                                      2   federal student loan servicers) concerning the obligations of such servicers under the Privacy Act.

                                      3   See Burke Decl., Ex. B, Dec. 27, 2017 Memo entitled “Ownership and Access to U.S. Department

                                      4   of Education Records and Data” (the Privacy Act Memo). The Privacy Act Memo reiterated that

                                      5   federal records held by federal contractors are protected by the Privacy Act, that the Department

                                      6   owns these records, and that “[a]ny request from any third party for Department records to which

                                      7   a contractor has access must be made directly to Department, where it will be evaluated for

                                      8   compliance with the requirements of the Privacy Act, unless the contract has specifically provided

                                      9   otherwise.” Id.

                                     10                   The TEACH Program

                                     11           In 2007, Congress created the TEACH Program, which offers grants to college students
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   who commit to post-graduate teaching employment in certain fields at low-income schools. 20
       Ballard Spahr LLP




                                     13   U.S.C. §§ 1070g–1070g-4; Compl. ¶ 13. Participants may receive up to $4,000 per academic year

                                     14   in TEACH Grants for undergraduate, post-baccalaureate, and graduate programs. Compl. ¶ 14.

                                     15   Undergraduate students may receive a maximum of $16,000 in TEACH Grants, while graduate

                                     16   students are capped at $8,000. 20 U.S.C. § 1070g-1(d).

                                     17           To receive a TEACH Grant, a student must sign an “Agreement to Serve,” in which he or

                                     18   she agrees to teach for at least four years in an eligible position at a low-income school within

                                     19   eight years of graduating. See Compl. ¶ 15; 20 U.S.C. § 1070g-2(b). Included in the Agreement

                                     20   to Serve are a series of notices and rules established by the Department, stating, in part, that

                                     21   recipients must: (1) certify within 120 days of completing school that they are employed in a

                                     22   qualifying position or intend to satisfy the terms of service; and (2) certify annually that they intend

                                     23   to complete their service and are on track to do so within the permitted time frame. See 20 U.S.C.

                                     24   § 1070g-2(b); Compl. ¶¶ 15–16.        In accordance with Department regulations, recipients are

                                     25   informed that if they fail to comply with these provisions, their grant will be “converted” to a

                                     26

                                     27
                                                                                             6
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 14 of 31




                                      1   Direct Loan subject to repayment in full, with interest. 20 U.S.C. § 1070g-2(c); 34 C.F.R.

                                      2   § 686.43(a) (2017); see Compl. ¶ 15.

                                      3            In February 2019, the Department launched a TEACH Grant “reconsideration” program,

                                      4   administered by PHEAA, under which certain borrowers whose TEACH Grants were converted

                                      5   into loans may seek “reconversion” of the loan into a TEACH Grant. See Federal Student Aid,

                                      6   TEACH Grant Reconsideration Process, available at https://studentaid.gov/understand-

                                      7   aid/types/grants/teach/teach-reconsideration (last accessed May 11, 2020); see also Compl. ¶ 25.

                                      8   Specifically, for borrowers who had a TEACH Grant converted to a loan because of failure to

                                      9   complete their annual certification requirements, but (1) completed their four years of qualifying

                                     10   teaching service, or (2) can still complete their service, the reconsideration program provides an

                                     11   opportunity to have the loan “reconverted” back into a TEACH grant. Id.
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12                    California’s Regulation of Student Loan Servicers
       Ballard Spahr LLP




                                     13            In 2016, the California Legislature enacted CSLSA subject to a delayed implementation

                                     14   date of July 1, 2018. Compl. ¶ 31. CSLSA provides that “[n]o person shall engage in the business

                                     15   of servicing a student loan in [California] without first obtaining a license pursuant to [CSLSA].”

                                     16   Cal. Fin. Code § 28102(a).3 “Servicing” includes, among other things, receiving scheduled

                                     17   payments from student borrowers, applying payments to a borrower’s account, maintaining

                                     18   account records, communicating with borrowers about their loans on behalf of the loan’s owner,

                                     19   and helping borrowers avoid default. Id. § 28104(l).

                                     20            The DBO may refuse to issue a license to an applicant for many reasons, including failure

                                     21   to comply with any provision of CSLSA or order of the DBO, or because the DBO, in its own

                                     22
                                          3
                                     23         CSLSA contains exceptions specifying certain types of entities that are not required to obtain
                                                a license, see Cal. Fin. Code § 28102(b), but none apply to PHEAA. A number of states other
                                     24         than California, by contrast, have enacted student loan servicer licensing statutes that deem
                                                federal servicers automatically licensed or exempt federal servicers from state licensing
                                     25         obligations entirely. See, e.g., Colo. Rev. Stat. § 5-20-106(1); Me. Stat. tit. 9-A §§ 14-107(9),
                                                14-108(2); Wash. Rev. Code § 31.04.420 (exempting “[t]he United States or any department
                                     26         or agency thereof” from the State of Washington’s servicer licensing requirement “to the
                                                extent [the federal entity in question] is servicing student education loans that it originated”).
                                     27
                                                                                              7
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 15 of 31




                                      1   judgment, “is unable to find that the financial responsibility, criminal records, experience,

                                      2   character, and general fitness of the applicant . . . support a finding that the business will be

                                      3   operated honestly, fairly, efficiently, and in accordance with the requirements of this division.” Id.

                                      4   §§ 28106(b)(1), 28120(b). The DBO may also revoke or suspend for cause any student loan

                                      5   servicing license, id. §§ 28106(b)(2), 28166, and impose penalties of up to $2,500 for any violation

                                      6   of CSLSA, id. § 28170(a).

                                      7          CSLSA also purports to vest the DBO with broad authority to review and even seize the

                                      8   books and records of applicants or licensees. In the course of assessing an applicant’s eligibility

                                      9   for a license or to ensure compliance with other provisions of CSLSA, the DBO may “access,

                                     10   receive, and use any books, accounts, records, files, documents, information, or evidence” relating

                                     11   to the servicing of student loans. Id. § 28108(a)(1) (emphasis added). The DBO may “control
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   access” to such materials, including by “tak[ing] possession” of the materials. Id. § 28108(b). “As
       Ballard Spahr LLP




                                     13   often as the [DBO] deems necessary and appropriate,” the DBO may inspect a licensee’s books

                                     14   and records. Id. § 28152(a).

                                     15          CSLSA also imposes a number of affirmative obligations on licensees, including to “[f]ile

                                     16   with the [DBO] any report required by the [DBO]”; to “[c]omply with the provisions of [CSLSA]

                                     17   and any regulation or order of the [DBO]”; and to “[s]ubmit to periodic examination by the

                                     18   [DBO].” Id. § 28130(b)–(d). A licensee is prohibited from “willfully mak[ing] any omission of a

                                     19   material fact in connection with any information or reports filed with the [DBO].” Id. § 28136(f).

                                     20          CSLSA vests the DBO with various enforcement powers to ensure compliance with

                                     21   CSLSA’s provisions. A licensee that fails to submit required reports containing all “matter

                                     22   required by law or by the [DBO]” is subject to daily fines of $100 and suspension or revocation of

                                     23   its license. Id. § 28154. The DBO may also, after notice and a hearing on alleged violations of

                                     24   CSLSA, issue an order prohibiting a licensee “from engaging in any servicing” in the State of

                                     25   California. Id. § 28156(c).

                                     26

                                     27
                                                                                            8
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 16 of 31




                                      1           The DBO also has vast power with respect to parties who engage in unlicensed student

                                      2   loan servicing. These powers include the ability to (1) order any unlicensed entity to “desist and

                                      3   refrain” from further student loan servicing, (2) impose fines and seek civil penalties, id. §§ 28170–

                                      4   72 (referring to any “person,” rather than applicant or licensee, who violates a provision of CSLSA

                                      5   or any order thereunder), and (3) bring suit and seek appointment of a receiver for defendant and

                                      6   defendant’s assets, id. § 28168(a) (same). None of these sanctions is contingent on a showing of

                                      7   actual harm to consumers—they are available solely on a showing of noncompliance with the

                                      8   statutory licensing regime, related regulations, or the DBO’s orders.

                                      9                   The DBO’S Examination of PHEAA

                                     10           On November 5, 2018, the DBO approved PHEAA’s application for a student loan servicer

                                     11   license under CSLSA. Compl. ¶¶ 2–3. On December 12, 2019, the DBO sent PHEAA a letter (the
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   Examination Request) demanding that PHEAA produce, no later than December 30, 2019,
       Ballard Spahr LLP




                                     13   voluminous records pertaining to the TEACH Program, including: “[a]ll policies/procedures

                                     14   related to the TEACH Grant program”; all “[t]raining records for front line staff”; and “all

                                     15   documents related to each and every inquiry or complaint submitted by or on behalf of a

                                     16   [California] TEACH Grant recipient.” Compl., Attachment A. 4 PHEAA declined to produce the

                                     17   requested documents, citing the Servicing Contract and the Privacy Act Notice. See Compl. ¶ 46.

                                     18           On January 13, 2020, the DBO conducted an on-site examination of PHEAA. Id. ¶ 40.

                                     19   During the examination, PHEAA declined to produce the requested documents on the bases of the

                                     20   terms of the Servicing Contract and the Department’s directives. Id. ¶¶ 40, 46. On February 3,

                                     21   2020, the DBO conducted a second on-site examination of PHEAA, where PHEAA again declined

                                     22   to produce the requested documents. Id.

                                     23

                                     24   4
                                                PHEAA services the converted Direct Loans for most TEACH Grant recipients who fail to
                                     25         satisfy their teaching commitment. Consequently, the Department’s request for documents
                                                relating to complaints from TEACH Grant recipients (which may stem from conversion of
                                     26         their TEACH Grant into a Direct Loan) is in some cases a request for Direct Loan records as
                                                well.
                                     27
                                                                                            9
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 17 of 31




                                      1          On February 6, 2020, PHEAA provided the DBO with additional written notice that it was

                                      2   unable to produce the requested records pursuant to its Servicing Contract and the Privacy Act.

                                      3   Compl. ¶ 39. PHEAA also provided the DBO with the Privacy Act Memo, which explained that

                                      4   the Department had forbidden PHEAA from producing the requested documents to third parties,

                                      5   such as the DBO. Compl., Attachment B. On April 10, 2020, the DBO sent a letter to PHEAA

                                      6   stating that its document production was deficient, and that the DBO “may take action as a result

                                      7   of the deficient annual report, including but not limited to, a penalty pursuant to section 28154 in

                                      8   a sum of up to one hundred dollars ($100.00) for every day that the annual report is deficient as a

                                      9   result of the omission of the Federal loan data.” Burke Decl., Ex. C, Apr. 10, 2020 Letter from M.

                                     10   Alvarez to J. Guise.

                                     11          On April 24, 2020, the Department formally responded to the DBO’s February 13, 2020
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   request for the records at issue. See Burke Decl., Ex. D, April 24, 2020 Letter from A. Sierra to
       Ballard Spahr LLP




                                     13   W. Horsey. The Department noted that it had authorized the production of certain records that did

                                     14   not implicate the Privacy Act, but was denying the request for documents that did. Id. at 1. The

                                     15   Department explained that PHEAA could not produce the documents at issue because “the

                                     16   information and records sought by your law enforcement request letter belong to the Department,

                                     17   not PHEAA.” Id. at 2. Further, the Department reiterated its position that “state laws regulating

                                     18   Direct Loan servicing are preempted by Federal law,” and observed that this position recently had

                                     19   been adopted by a federal court in Student Loan Servicing Alliance v. District of Columbia, 351 F.

                                     20   Supp. 3d 26 (D.D.C. 2018). Id. at 2–3. On those grounds, the Department declined to produce, or

                                     21   authorize PEHAA to produce, the records sought by the DBO.

                                     22                  The DBO’s Complaint

                                     23          On April 1, 2020, the DBO filed a two-count complaint against PHEAA in California

                                     24   Superior Court for the County of San Francisco. Count One of the Complaint seeks a preliminary

                                     25   and permanent injunction compelling PHEAA to (1) comply with Financial Code § 28130(b)–(d),

                                     26   (2) “file with the [DBO] a required report,” (3) “comply with an order of the [DBO],” and (4)

                                     27
                                                                                          10
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 18 of 31




                                      1   “submit to a periodic examination” under Financial Code §§ 28108(a)–(b) and 28154(a). Compl.

                                      2   ¶ 53(1). The DBO alleges that PHEAA has violated CSLSA and will continue to do so in the

                                      3   absence of an injunction.

                                      4           Further, based on a live controversy “concerning the legality and enforceability of

                                      5   [CSLSA], and whether it is preempted by federal law,” Compl. ¶ 51, Count Two of the Complaint

                                      6   seeks a declaratory judgment that (1) PHEAA “must comply at all times with all provision[s]” of

                                      7   CSLSA, including with respect to federal loans; (2) the DBO may enforce all provisions of

                                      8   CSLSA, including with respect to federal loans; and (3) PHEAA must pay “an annual pro-rata

                                      9   assessment of the proportion of [PHEAA’s] servicing activities in California as levied by” the

                                     10   DBO. Id. ¶ 52. The DBO also seeks, as a form of relief, an award of penalties of $2,500 per

                                     11   violation of CSLSA under Financial Code § 28172. Id. ¶ 53(3).
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12           On May 8, 2020, PHEAA removed this matter to federal court. See Doc. No. 1.
       Ballard Spahr LLP




                                     13           LEGAL STANDARD

                                     14           When considering a motion to dismiss under Federal Rule 12(b)(6), a court must accept all

                                     15   well-pleaded allegations of material fact as true and draw all reasonable inferences in favor of the

                                     16   plaintiff. See Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998).

                                     17   The court, however, need not accept as true a legal conclusion presented as a factual allegation.

                                     18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “To survive a motion to dismiss, a complaint must

                                     19   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

                                     20   face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

                                     21   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                     22   inference that the defendant is liable for the misconduct alleged.” Id. A pleading that offers only

                                     23   “‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” will not

                                     24   survive a motion to dismiss under Federal Rule 12(b)(6). Id. (quoting Twombly, 550 U.S. at 555).

                                     25

                                     26

                                     27
                                                                                             11
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 19 of 31




                                      1          ARGUMENT

                                      2          The Court should dismiss the DBO’s Complaint because, under Supreme Court and Ninth

                                      3   Circuit precedent directly on point, its claims are barred under the doctrines of obstacle

                                      4   preemption, impossibility preemption, and intergovernmental immunity.

                                      5                  The DBO’s claims are preempted by federal law.

                                      6          The doctrine of preemption holds that “‘any state law, however clearly within a State’s

                                      7   acknowledged power, which interferes with or is contrary to federal law, must yield.’” Harding

                                      8   v. Galceran, 889 F.2d 906, 908 (9th Cir. 1989) (quoting Felder v. Casey, 487 U.S. 131, 138

                                      9   (1988)). Preemption may be express (such as where Congress, by way of statute, has explicitly

                                     10   decreed that certain state laws are preempted) or implied by the nature of Congressional action in

                                     11   a particular area. Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 95 (1983).
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12          One form of implied preemption is “conflict” preemption, which “occurs where there is an
       Ballard Spahr LLP




                                     13   actual conflict between state and federal law.” McClellan v. I-Flow Corp., 776 F.3d 1035, 1039

                                     14   (9th Cir. 2015) (citations and internal quotation marks omitted). Conflict preemption itself is

                                     15   subdivided into “obstacle preemption” (where “the challenged state law stands as an obstacle to

                                     16   the accomplishment and execution of the full purposes and objectives of Congress”) and

                                     17   “impossibility preemption” (where “compliance with both federal and state regulations is a

                                     18   physical impossibility”). Arizona v. United States, 567 U.S. 387, 399 (2012) (citation and internal

                                     19   quotation marks omitted). Both forms of conflict preemption require invalidation of CSLSA as

                                     20   applied to a federal student loan servicer such as PHEAA.

                                     21          Courts have often applied a presumption against preemption in cases where the subject

                                     22   matter of the challenged state legislation relates to an area falling within the historic police power

                                     23   of the states, such as consumer protection. See Sciortino v. PepsiCo, Inc., 108 F. Supp. 3d 780,

                                     24   795–96 (N.D. Cal. 2015). In the absence of a presumption, the defendant must establish that

                                     25   implied preemption applies based on “clear evidence of a conflict,” Geier v. Am. Honda Motor

                                     26   Co., 529 U.S. 861, 885 (2000); in cases where the presumption applies, the defendant must show

                                     27
                                                                                           12
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 20 of 31




                                      1   that preemption was the “clear and manifest purpose of Congress.” Medtronic, Inc. v. Lohr, 518

                                      2   U.S. 470, 485 (1996) (internal quotation marks omitted). PHEAA meets both standards here.

                                      3                  1.      CSLSA is preempted as a matter of obstacle preemption.

                                      4          Obstacle preemption occurs when a state law would directly conflict with federal law or

                                      5   would “undermine [its] goals and policies.” Volt Info. Sciences v. Stanford Univ., 489 U.S. 468,

                                      6   477–78 (1989). The Supreme Court has clarified that “[i]n determining whether state law stands

                                      7   as an obstacle to the full implementation of a federal law it is not enough to say that the ultimate

                                      8   goal of both federal and state law is the same.” Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S.

                                      9   88, 103 (1992) (citations and internal quotation marks omitted). Instead, a state law also is

                                     10   preempted “if it interferes with the methods by which the federal statute was designed to reach that

                                     11   goal.” Id. (internal quotation marks omitted).
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12          In cases where “Congress charges an agency with balancing competing objectives, it
       Ballard Spahr LLP




                                     13   intends the agency to use its reasoned judgment to weigh the relevant considerations and determine

                                     14   how best to prioritize those objectives.” CTIA - The Wireless Ass’n v. City of Berkeley, 928 F.3d

                                     15   832, 849 (9th Cir. 2019) (internal quotation marks and citation omitted). “Allowing a state law to

                                     16   impose a different standard impermissibly permits a re-balancing of those objectives.” Id. (internal

                                     17   quotation marks, alterations, and citation omitted). A federal agency’s statutorily authorized

                                     18   determination that a particular party is fit to perform a certain federal function is thus a core area

                                     19   in which states may not impose additional burdens. CSLSA, however, does precisely that.

                                     20                          a.      Leslie Miller and subsequent authority establish that state
                                                                         licensing regimes are preempted with respect to federal
                                     21                                  contractors.
                                     22          The application of state licensing requirements to federal contractors is well-trod territory.

                                     23   Dating back to Leslie Miller v. Arkansas, 352 U.S. 187 (1956), the Supreme Court has invalidated

                                     24   any state licensing scheme that would “give ‘the State’s licensing board a virtual power of review

                                     25   over the federal determination’ that a person or agency is qualified and entitled to perform certain

                                     26   functions, or which impose upon the performance of activity sanctioned by federal license

                                     27
                                                                                           13
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 21 of 31




                                      1   additional conditions not contemplated by Congress.” Sperry v. State of Fla. ex rel. Florida Bar,

                                      2   373 U.S. 379, 385 (1963) (quoting Leslie Miller, 352 U.S. at 190).5

                                      3           This principle has been applied in a number of contexts, all with the uniform conclusion

                                      4   that state efforts to impose licensing requirements on federal contractors are invalid. See, e.g.,

                                      5   Leslie Miller, 352 U.S. at 189–90 (invalidating Arkansas requirement that federal contractor obtain

                                      6   state license to perform work at a U.S. Air Force base); Sperry, 373 U.S. at 385 (invalidating

                                      7   Florida requirement that plaintiff obtain state bar license to practice before U.S. Patent Office);

                                      8   United States v. Virginia, 139 F.3d 984, 987 (4th Cir. 1998) (invalidating Virginia requirement

                                      9   that federal contractor comply with state licensing requirements for private security services).

                                     10           The Ninth Circuit in particular has addressed the vitality of Leslie Miller on analogous

                                     11   facts. In Gartrell Constr. Inc. v. Aubry, 940 F.2d 437, 439–41 (9th Cir. 1991), the court applied
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   obstacle preemption to invalidate a California requirement that a federal contractor obtain a state
       Ballard Spahr LLP




                                     13   license to perform work at an in-state Navy facility. Of central importance to the court’s opinion

                                     14   was the fact that California, through its licensing review, was attempting to independently assess

                                     15   the same factors reserved to the judgment of a federal agency:

                                     16           The factors California considers before granting a California contractor's license
                                                  are similar to those the federal government considers in determining responsibility.
                                     17
                                                  The California Contractor’s License Board investigates, examines, and classifies
                                     18           contractors according to their degree of knowledge and experience in particular
                                                  trades and according to their general knowledge of the building, safety, health and
                                     19           lien laws of the state. The applicant for such a license must be of good character
                                                  and demonstrate financial responsibility. Similarly, the Federal Acquisition
                                     20           Regulations (FAR) require the prospective contractor to have adequate financial
                                                  resources, to be able to comply with the performance schedule, to have a
                                     21
                                                  satisfactory record of integrity and business ethics. The similarity of factors makes
                                     22           clear that California, through its licensing requirements, is effectively attempting

                                     23   5
                                                In later years, some courts have debated whether Leslie Miller and Sperry are doctrinally
                                     24         related to obstacle preemption or intergovernmental immunity. See PHEAA v. Perez, No. 18-
                                                cv-1114, 2020 U.S. Dist. LEXIS 76090, at *25 n.3 (D. Conn. Apr. 30, 2020) (summarizing
                                     25         cases). PHEAA raises both defenses here, see supra at 13, and as the Perez court concluded,
                                                “whether one characterizes Leslie Miller as a preemption case or an immunity case, the
                                     26         Supreme Court has made clear that, under the Supremacy Clause, state law cannot directly
                                                interfere with the federal Government’s selection of its contractors.” Id.
                                     27
                                                                                           14
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                            Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 22 of 31




                                                  to review the federal government’s responsibility determination. That review is
                                      1           prohibited by Leslie Miller.
                                      2   Id. at 439 (citations omitted). The panel further dismissed arguments that Leslie Miller was a
                                      3   narrow and outdated rule:

                                      4           The Leslie Miller rule, then, has the full force that it had when announced in 1956.
                                                  Gartrell, as a contractor with the federal government, is exempt from California’s
                                      5
                                                  licensing requirements.       Because the federal government made a direct
                                      6           determination of Gartrell’s responsibility, California may not exercise a power of
                                                  review by requiring Gartrell to obtain state licenses. To hold otherwise would
                                      7           interfere with federal government functions and would frustrate the federal policy
                                                  of selecting the lowest responsible bidder.
                                      8

                                      9   Id. at 441.

                                     10           Here too, the licensing factors considered by the federal and state agencies are essentially

                                     11   the same. The Department was statutorily obligated to confirm that PHEAA is “qualified to
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   provide [the relevant loan servicing services] and will comply with the procedures applicable to
       Ballard Spahr LLP




                                     13   the award of such contracts,” 20 U.S.C § 1087f(a)(2); that PHEAA has “extensive and relevant

                                     14   experience and demonstrated effectiveness,” id.; and that PHEAA’s services “are provided at

                                     15   competitive prices,” id. § 1087f(a)(1). The Department’s bidding process—like the U.S. Navy’s

                                     16   in Gartrell—was also required to comply with the Federal Acquisition Regulations, which require

                                     17   the Department to contract only with “responsible” contractors (based on factors enumerated at 48

                                     18   C.F.R. §§ 9.103–9.104-1). The DBO, by contrast, is authorized under CSLSA to conduct

                                     19   essentially the same analysis, i.e., whether “the financial responsibility, criminal records,

                                     20   experience, character, and general fitness of the applicant . . . support a finding that the business

                                     21   will be operated honestly, fairly, efficiently, and in accordance with the requirements of this

                                     22   division.” Cal. Fin. Code §§ 28106(b)(1), 28120(b). Application of CSLSA to federal loan

                                     23   servicers, in other words, would allow the DBO to usurp the selection of federal contractors

                                     24   delegated to the Department by Congress.

                                     25

                                     26

                                     27
                                                                                           15
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 23 of 31



                                                                 b.      Recent federal precedent establishes that CSLSA is invalid as
                                      1                                  applied to PHEAA on the basis of obstacle preemption.
                                      2           The specific question of whether a state student loan servicer licensing regime is impliedly

                                      3   preempted by federal law has been addressed twice in recent years. See generally Student Loan

                                      4   Servicing Alliance (SLSA) v. District of Columbia, 351 F. Supp. 3d 26 (D.D.C. 2018); PHEAA v.

                                      5   Perez, No. 18-cv-1114, 2020 U.S. Dist. LEXIS 76090 (D. Conn. Apr. 30, 2020). In both instances,

                                      6   the district courts applied the presumption against preemption, but nonetheless concluded that

                                      7   under binding Supreme Court authority and the language of the HEA, the state regulations at issue

                                      8   were preempted.

                                      9           In SLSA, the court addressed the applicability of a District of Columbia statute and related

                                     10   regulations purporting to require licensure for federal student loan servicers in the course of their

                                     11   servicing of Direct Loans. 6 Key provisions of the District’s licensing scheme were functionally
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   identical to those present in CSLSA: loan servicers were required to obtain licenses from a District
       Ballard Spahr LLP




                                     13   agency, submit to periodic auditing, and respond to all requests for any information deemed

                                     14   “necessary and appropriate.” SLSA, 351 F. Supp. 3d at 41; see also id. at 62. The SLSA court,

                                     15   however, observed that “Congress’ purpose in enacting the HEA was to delegate authority to the

                                     16   federal government to select and contract directly with servicers” for the Direct Loan program. Id.

                                     17   at 62 (emphasis added). Consequently, “[i]t is difficult to see any light between the facts of Leslie

                                     18   Miller, where obstacle preemption was found to bar state regulation, and the [Direct Loan]

                                     19   servicers here.” Id. More pointedly, the court explained:

                                     20           Here, there is a risk that the federal government will contract with a servicer after
                                                  evaluating its qualifications under federal law and regulations, and that servicer
                                     21
                                                  nevertheless will be determined to be unqualified by the Commissioner and barred
                                     22           from operating in the District of Columbia under the D.C. Law and Final Rules.
                                                  The threat of District of Columbia officials’ second-guessing the federal
                                     23           government’s contracting decisions is sufficient under Leslie Miller to invalidate
                                                  the state licensing scheme as applied to servicers when servicing their [Direct
                                     24           Loans]. See United States v. Virginia, 139 F.3d at 987–90. Even if the
                                     25   6
                                                The court also addressed whether the District’s licensing regime was preempted with respect
                                     26         to servicing of loans issued under the Federal Family Education Loan (FFEL) program, which
                                                is an issue not presented by this case.
                                     27
                                                                                           16
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 24 of 31




                                                   Commissioner’s assessment mirrored the federal government’s—based on the
                                      1            same qualifications and culminating in the same outcome—it would not only thwart
                                      2            the federal government’s general contracting discretion protected under Leslie
                                                   Miller, but it would directly conflict with HEA’s explicit delegation to the
                                      3            [Department] to make that assessment.

                                      4   Id. at 63. That logic applies with equal force here.
                                      5            In Perez, a federal district court analyzed whether the Connecticut Department of Banking
                                      6   had authority under the state’s student licensing statute (or otherwise) to compel PHEAA to
                                      7   produce for inspection a set of documents relating to Direct Loan borrowers. 7 The Connecticut
                                      8   student loan servicing statute, like CSLSA and the District’s licensing regime, imposed
                                      9   requirements relating to licensure and examination on federal student loan servicers. Perez, 2020
                                     10   U.S. Dist. LEXIS 76090, at *22–23. Relying primarily on Leslie Miller and Sperry, the court
                                     11
Los Angeles, California 90067-2909




                                          concluded that “there is no ‘ambiguity,’ U.S. Smokeless Tobacco[ Mfg. Co. LLC v. City of New
 2029 Century Park East, Suite 800




                                     12   York, 708 F.3d 428, 433 (2d Cir. 2013)]; it is clear that the application of Connecticut’s licensing
       Ballard Spahr LLP




                                     13   scheme to federal contractors’ servicing of Direct Loans presents an obstacle to the federal
                                     14   government’s ability to choose its contractors.” Id. at *27. Because the Connecticut Department
                                     15   of Banking (like the DBO) “lacked the authority to compel production of the documents it sought
                                     16   in the absence of the licensing requirement,” a finding of preemption as to the licensing
                                     17   requirement meant that “CT DOB did not have authority during the relevant time period to
                                     18   demand” the documents at issue or to impose any penalty on PHEAA for its inability to produce
                                     19   the requested records. Id. at *36.
                                     20                           c.      Obstacle preemption bars the DBO’s claims because
                                                                          enforcement of CSLSA would supplant the Department’s
                                     21                                   statutory authority to select its federal contractors.
                                     22            Like the Connecticut and District of Columbia licensing schemes, CSLSA creates an
                                     23   undeniable obstacle to the federal government’s administration of Direct Loans and the TEACH
                                     24

                                     25   7
                                                PHEAA brought the Perez action as plaintiff against the Connecticut Department of Banking,
                                     26         leading to a resolution on summary judgment rather than a motion to dismiss. The underlying
                                                facts, apart from the identity of the state agency at issue, are otherwise essentially identical.
                                     27
                                                                                            17
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 25 of 31




                                      1   Program because it permits the DBO, rather than the Department, to decide who can service federal

                                      2   student loans and grants within the state of California.

                                      3          The DBO cannot dispute that under the HEA, Congress has delegated to the Secretary of

                                      4   Education the sole authority to select and contract with loan servicers to service Direct Loans and

                                      5   TEACH Grants. See 20 U.S.C. §§ 1070(b), 1087f. Pursuant to that authority, the Department has

                                      6   selected PHEAA as one of several Direct Loan servicers and as the exclusive federal contractor

                                      7   charged with administering, under the Department’s direction and supervision, the TEACH Grant

                                      8   Program. The Department has further mandated, as a matter of federal contract, that PHEAA

                                      9   safeguard the many confidential federal records to which it has access. See supra at 5–6.

                                     10          CSLSA, by contrast, ostensibly empowers the DBO with overlapping authority: the DBO

                                     11   may choose to license or not license PHEAA based on its own assessment of criteria that mirror
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   the federal standards, including PHEAA’s “financial responsibility, criminal records, experience,
       Ballard Spahr LLP




                                     13   character, and general fitness.” Cal. Fin. Code §§ 28106(b)(1), 28120(b). The DBO may seek,

                                     14   seize, and even “control access” to any servicing-related documentation in the possession of a

                                     15   servicer by “tak[ing] possession” of the materials. Id. § 28108(a)(1), (b).

                                     16          Nor does a federal student loan servicer have the option of avoiding the DBO’s authority

                                     17   by not applying for a license at all (and therefore avoid becoming an “applicant” or “licensee”

                                     18   under CSLSA). In that circumstance, the DBO may (1) order that party to “desist and refrain”

                                     19   from further student loan servicing, id. § 28160, (2) impose fines and seek civil penalties, id. §§

                                     20   28170–72, and (3) seek appointment of a receiver for defendant and defendant’s assets, id. §

                                     21   28168(a).

                                     22          In sum, CSLSA purports to vest the DBO with authority to prohibit a federal contractor

                                     23   from fulfilling its federal contractual obligations, either by denying it a license, revoking its

                                     24   license, seizing records, ordering the servicer (if unlicensed) to refrain from loan servicing, or

                                     25   imposing fines and penalties that would make in-state operations financially impossible. None of

                                     26

                                     27
                                                                                           18
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                              Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 26 of 31




                                      1   these powers is compatible with the authority vested by Congress in the Department to choose its

                                      2   contractual partner for purposes of federal loan and grant servicing.

                                      3            Because the DBO’s licensing authority is itself subject to obstacle preemption, so too are

                                      4   its auxiliary powers to examine or demand records of licensees. See Perez, 2020 U.S. Dist. LEXIS

                                      5   76090, at *36. In other words, even if the demand alone did not inherently conflict with federal

                                      6   directives—which it does, see infra at 21–23—the DBO is without authority to make it because

                                      7   the predicate licensing authority stands as an obstacle to the full implementation of the HEA.

                                      8   Because the DBO’s claims for injunctive and declaratory relief would both require a finding that

                                      9   CSLSA is not preempted, those claims must be dismissed. 8

                                     10                   2.      CSLSA is invalid as a matter of impossibility preemption.

                                     11            The Supreme Court has identified a second test for conflict preemption: a state law is
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   preempted where compliance with both state and federal law is physically impossible. See
       Ballard Spahr LLP




                                     13   Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995) (applying preemption where it is

                                     14   “impossible for a private party to comply with both state and federal requirements”). By that

                                     15   metric, too, CSLSA is preempted.

                                     16            This issue, like the question of obstacle preemption, has already been litigated on identical

                                     17   facts. In Perez, PHEAA brought suit against the Connecticut Department of Banking for a

                                     18   declaratory judgment on the issue of preemption specifically because it had been placed in the

                                     19   untenable position of having received a document demand from Connecticut that it had been

                                     20   directed to refuse by the Department. 2020 U.S. Dist. LEXIS 76090, at *15–16. There, as here,

                                     21   8
                                                PHEAA’s position is bolstered by the Department’s March 2018 notice entitled “Federal
                                     22         Preemption and State Regulation of the Department of Education’s Federal Student Loan
                                                Programs and Federal Student Loan Servicers” (the Preemption Notice). 83 Fed. Reg. 10619
                                     23         (dated Mar. 12, 2018). In the Preemption Notice, the Department explains that certain state
                                                requirements imposed on student loan servicers, including state regulations requiring
                                     24         licensure of federal contractors, conflict with the Department’s authority to select contractors
                                                and to determine whether contractors are in compliance with federal law. Id. at 10620. The
                                     25         Department of Justice, on behalf of the Department of Education, has filed multiple
                                                Statements of Interest reiterating that position. See Burke Decl., Ex. E, PHEAA v. Perez, No.
                                     26         18-cv-1114 (D. Conn.); Ex. F, Cmwlth. of Mass. v. PHEAA, No. 1784-CV-02682 (Mass.
                                                Super. Ct.); Ex. G, SLSA v. District of Columbia, No. 18-cv-640 (D.D.C.).
                                     27
                                                                                            19
                                     28        CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                              DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                     AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 27 of 31




                                      1   the Department relied on both its ownership of the records at issue and the Privacy Act as grounds

                                      2   for its direction to refuse the request. Compare id. with April 24, 2020 Letter from A. Sierra to W.

                                      3   Horsey. Connecticut’s primary response was that the Department, in its discretion, could have

                                      4   opted to permit PHEAA to disclose the records under certain enumerated exceptions to the Privacy

                                      5   Act. But as the court observed, the question presented was whether PHEAA could have complied

                                      6   with both state and federal law, not whether the Department, in its discretion, could have taken a

                                      7   course that would have eliminated the conflict. 2020 U.S. Dist. LEXIS 76090, at *39–40. As a

                                      8   result, the court concluded that “impossibility preemption also prohibits any attempt by

                                      9   [Connecticut] to enforce its document demands.” Id. at *42.

                                     10          The situation here is equally plain. The DBO has directed PHEAA to produce federal

                                     11   borrower and grant recipient records that indisputably constitute Department property and fall
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   within the parameters of the Privacy Act.     The Department, relying on its interpretation of the
       Ballard Spahr LLP




                                     13   Privacy Act as well as its ownership of the records, has directed PHEAA not to produce those

                                     14   records (both in general under the Privacy Act Memo and specifically with respect to the DBO’s

                                     15   document demand). See April 24, 2020 Letter from A. Sierra to W. Horsey; Servicing Contract at

                                     16   Att. A-2, ¶ 80(h) (requiring PHEAA “to comply with Federal and [the Department’s] records

                                     17   management policies, including those policies associated with the safeguarding of records covered

                                     18   by the Privacy Act of 1974”); Privacy Act Memo, at 1–2. If PHEAA were to produce the records

                                     19   despite the Department’s directive, it would stand in violation of its federal contract, and very

                                     20   likely also would stand in violation of the Privacy Act. If PHEAA does not produce the records,

                                     21   the DBO threatens to impose monetary fines and penalties as well as to suspend or revoke its loan

                                     22   servicing license, which ostensibly would bar PHEAA from fulfilling its federal contractual loan-

                                     23   servicing obligations in the State of California.

                                     24          On these facts, California law must yield to federal law. PHEAA is entitled to dismissal

                                     25   of both counts of the Complaint on grounds of impossibility preemption.

                                     26

                                     27
                                                                                              20
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 28 of 31




                                      1                  The DBO’s claims are barred by the intergovernmental immunity doctrine.

                                      2          Under the intergovernmental immunity doctrine—which, like preemption, is grounded in

                                      3   the Supremacy Clause—the federal government is immune from suit under any state or local law

                                      4   that would directly or discriminatorily regulate the federal government or interfere with the

                                      5   execution of federal functions. Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 180–81 (1988).

                                      6   This immunity extends to private contractors carrying out federal functions. See Boeing Co. v.

                                      7   Movassaghi, 768 F.3d 832, 836 (9th Cir. 2014) (granting immunity to private contractor where

                                      8   state law would have impeded the performance of a federal function); Black Hills Power & Light

                                      9   Co. v. Weinberger, 808 F.2d 665, 669 n.4 (8th Cir. 1987) (“[A] state cannot diminish the

                                     10   constitutional authority of the United States government by regulating the parties with whom it

                                     11   may contract.”). “Direct regulation”—the basis for PHEAA’s reliance on the doctrine here—
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   occurs when a state government interferes with federal functions by mandating that the federal
       Ballard Spahr LLP




                                     13   government or its contractor comply with impermissible state-law procedures or standards. See,

                                     14   e.g., Boeing, 768 F.3d at 840 (law directly regulated the functions of federal government where it

                                     15   mandated how defendant could render its contractual services); United States v. Virginia, 139 F.3d

                                     16   at 988–89 (law directly regulated federal government by imposing requirements on potential

                                     17   federal contractors).

                                     18          The Ninth Circuit’s application of intergovernmental immunity in Boeing is instructive.

                                     19   There, the federal government had engaged Boeing to remediate a private parcel of land on which

                                     20   the federal government had conducted nuclear research and rocket testing.           Id. at 834–35.

                                     21   California, unsatisfied with the federal government’s proposal for the clean-up, had enacted a site-

                                     22   specific environmental clean-up law imposing higher standards than those contained in the federal

                                     23   contract. Id. The Ninth Circuit invalidated the California law on intergovernmental immunity

                                     24   grounds, finding that the California law impermissibly “mandates the ways in which Boeing

                                     25   renders services that the federal government hired Boeing to perform” and “replaces the federal

                                     26   cleanup standards that Boeing has to meet to discharge its contractual obligations to [the

                                     27
                                                                                          21
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                            Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 29 of 31




                                      1   Department of Energy] with the standards chosen by the state.” Id. at 840. On those grounds, the

                                      2   Ninth Circuit found that the law “regulates not only the federal contractor but the effective terms

                                      3   of [the] federal contract itself.” Id.

                                      4           Here, California similarly attempts to supplant PHEAA’s Servicing Contract with a

                                      5   different agreement—one under which the DBO has the authority to “access, receive, and use any

                                      6   books, accounts, records, files, documents, information, or evidence . . . relating to . . . servicing

                                      7   student loans,” Cal. Fin. Code § 28108(a)(1), and “take possession of [PHEAA’s] documents and

                                      8   records,” Id. § 28108(b). These provisions conflict with PHEAA’s contractual duty to safeguard

                                      9   federal borrower and grant recipient records. And to the extent that the DBO has functional veto

                                     10   authority over the Department’s selection of PHEAA as its servicer by virtue of the DBO’s ability

                                     11   to revoke PHEAA’s loan servicer license and bar it from servicing federal loans in California, the
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12   state’s effort to directly regulate the federal government is even more pronounced.
       Ballard Spahr LLP




                                     13           CSLSA also constitutes an impermissible effort to directly regulate the federal government

                                     14   because of its impact on federal property. See, e.g., Blackburn v. United States, 100 F.3d 1426,

                                     15   1435 (9th Cir. 1996) (holding that state law would impermissibly regulate “the Federal

                                     16   Government’s operation of its property at Yosemite”).          The DBO’s claims are directed at

                                     17   PHEAA’s administration of the Direct Loan and TEACH Programs, both of which require PHEAA

                                     18   to administer federal property at the Department’s direction. See 34 C.F.R. § 686.43; 20 U.S.C. §

                                     19   1087a. The DBO’s authority to determine whether PHEAA may fulfill its federal obligations will

                                     20   therefore have a direct impact on federal property. The doctrine of intergovernmental immunity

                                     21   therefore requires dismissal of the DBO’s claims seeking injunctive and declaratory relief based

                                     22   on the supposed validity of CSLSA.

                                     23                   The DBO’s complaint should be dismissed with prejudice because the DBO
                                                          cannot cure the defects through amendment.
                                     24

                                     25           PHEAA requests that this Court grant PHEAA’s motion to dismiss with prejudice. See

                                     26   Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004) (motion

                                     27
                                                                                           22
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 30 of 31




                                      1   to dismiss should be granted with prejudice when the claims subject to the motion are futile

                                      2   because they cannot be saved by amendment). Because the DBO’s claims are predicated entirely

                                      3   on an existing statutory scheme, and because PHEAA’s defenses stem from its obligations under

                                      4   federal law and contract, the DBO’s claims cannot be saved by amendment.

                                      5          CONCLUSION

                                      6          For the foregoing reasons, the Court should grant PHEAA’s motion to dismiss based on

                                      7   obstacle preemption, impossibility preemption, and intergovernmental immunity, and dismiss the

                                      8   DBO’s Complaint with prejudice.

                                      9
                                           DATED:     May 15, 2020                        Respectfully submitted,
                                     10
                                                                                         /s/ Marcos D. Sasso
                                     11
Los Angeles, California 90067-2909




                                                                                         John C. Grugan (PA 83148)
 2029 Century Park East, Suite 800




                                                                                         gruganj@ballardspahr.com
                                     12                                                  (admitted pro hac vice)
       Ballard Spahr LLP




                                                                                         Thomas F. Burke (PA 320311)
                                     13                                                  burket@ballardspahr.com
                                                                                         (admitted pro hac vice)
                                     14                                                  BALLARD SPAHR LLP
                                                                                         1735 Market St., 51st Floor
                                     15                                                  Philadelphia, PA 19103-7599
                                                                                         Telephone: (215) 864-8500
                                     16                                                  Facsimile: (215) 864-8999
                                     17                                                  Marcos D. Sasso (SBN 228905)
                                                                                         sassom@ballardspahr.com
                                     18                                                  BALLARD SPAHR LLP
                                                                                         2029 Century Park East, Suite 800
                                     19                                                  Los Angeles, CA 90067-2909
                                                                                         Telephone: (424) 204-4400
                                     20                                                  Facsimile: (424) 204-4350
                                     21                                                  Attorneys for Defendant Pennsylvania
                                                                                         Higher Education Assistance Agency
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                                                                       23
                                     28      CASE No. 20-cv-03150: NOTICE OF MOTION AND MOTION OF DEFENDANT TO
                                            DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS
                                                                   AND AUTHORITIES IN SUPPORT
                                           Case 3:20-cv-03150-MMC Document 10 Filed 05/15/20 Page 31 of 31




                                      1                                         PROOF OF SERVICE

                                      2           I am a resident of the State of California, over the age of eighteen years, and not a party
                                          to the within action. My business address is BALLARD SPAHR LLP, 2029 Century Park
                                      3   East, Suite 800, Los Angeles, CA 90067-2909. On May 15, 2020, I served the within
                                          documents:
                                      4               NOTICE OF MOTION AND MOTION OF DEFENDANT TO DISMISS
                                           COMPLAINT PURSUANT TO RULE 12(B)(6); MEMORANDUM OF POINTS AND
                                      5                     AUTHORITIES IN SUPPORT; [PROPOSED] ORDER
                                      6                  BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                          number(s) set forth below on this date before 5:00 p.m.
                                      7                  BY HAND: by personally delivering the document(s) listed above to the
                                                          person(s) at the address(es) set forth below.
                                      8
                                                         BY MAIL: by placing the document(s) listed above in a sealed envelope with
                                      9                   postage thereon fully prepaid, in the United States mail at Los Angeles,
                                                          California addressed as set forth below.
                                     10                  BY E-MAIL: by attaching an electronic copy of the document(s) listed above
                                                          to the e-mail address listed below.
                                     11
Los Angeles, California 90067-2909




                                                         BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
 2029 Century Park East, Suite 800




                                     12                   overnight delivery service company for delivery to the addressee(s) on the next
                                                          business day.
       Ballard Spahr LLP




                                     13                  BY PERSONAL DELIVERY: by causing personal delivery by First Legal
                                                          Network of the document(s) listed above to the person(s) at the address(es) set
                                     14                   forth below.
                                     15    Mary Ann Smith                                      Attorneys for Plaintiff
                                           Deputy Commissioner                                 The People of the State of California
                                     16    Department of Business Oversight
                                           One Sansome Street, Suite 600
                                     17    San Francisco, California 94104-4448
                                           Telephone: (415) 972-8547
                                     18    Facsimile: (415) 972-8550
                                     19
                                                  I am readily familiar with the firm’s practice of collection and processing
                                     20   correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                          Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                     21   I am aware that on motion of the party served, service is presumed invalid if postal cancellation
                                          date or postage meter date is more than one day after date of deposit for mailing in affidavit.
                                     22
                                                 I declare under penalty of perjury under the laws of the State of California that the
                                     23   foregoing is true and correct.
                                                 Executed on May 15, 2020, at Los Angeles, California.
                                     24

                                     25
                                                                                                             Shari L. Green
                                     26

                                     27

                                     28

                                                                                 PROOF OF SERVICE
